Motion for the appointment of an attorney for claimant-respondent. Motion granted and Wilbur Daniels, Esq., of 1710 Broadway, New York, 19, New York, is appointed as attorney for claimant-respondent nunc pro tunc as of May 24, 1957. Motion for an order fixing the fee of the attorney for the claimant-respondent and for allowance of disbursements pursuant to subdivision- 1 of section 538 of the Unemployment Insurance Law (Labor Law, art. 18). Motion granted and the Industrial Commissioner is directed to pay the attorney for claimant-respondent a fee of $150 and disbursements of $50. Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ., concur.